
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.12



MIPS TECHNOLOGIES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


Effective as of January 1, 2000

--------------------------------------------------------------------------------

MIPS TECHNOLOGIES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective as of January 1, 2000
TABLE OF CONTENTS

 
   
   

ARTICLE 1: DEFINITIONS 1.1   ACCOUNT   1 1.2   BENEFICIARY   1 1.3   CODE   1
1.4   COMPENSATION   1 1.5   COMPENSATION DEFERRAL ACCOUNT   1 1.6  
COMPENSATION DEFERRALS   1 1.7   DESIGNATION DATE   1 1.8   DIRECTOR   1 1.9  
EFFECTIVE DATE   1 1.10   ELIGIBLE EMPLOYEE   1 1.11   EMPLOYER   2 1.12  
EMPLOYER CONTRIBUTION CREDIT ACCOUNT   2 1.13   ENTRY DATE   2 1.14   FORM AND
TIMING OF PAYMENT ELECTION FORM   2 1.15   PARTICIPANT   2 1.16   PLAN   2 1.17
  PLAN COMMITTEE   2 1.18   PLAN YEAR   3 1.19   SALARY OR BONUS REDUCTION
ELECTION FORM   2 1.20   SURVIVOR BENEFIT   2 1.21   TOTAL AND PERMANENT
DISABILITY   2 1.22   TRUST   2 1.23   TRUSTEE   2 1.24   VALUATION DATE   2
ARTICLE 2: ELIGIBILITY AND PARTICIPATION 2.1   REQUIREMENTS   3 2.2  
RE-EMPLOYMENT   3 2.3   CHANGE OF EMPLOYMENT CATEGORY   3
ARTICLE 3: CONTRIBUTIONS AND CREDITS 3.1   PARTICIPANT CONTRIBUTIONS AND CREDITS
  3     (a)  Compensation Deferrals   3     (b)  The Participant's Compensation
Deferral Account   3 3.2   CONTRIBUTIONS TO THE TRUST   4
ARTICLE 4: ALLOCATION OF FUNDS 4.1   ALLOCATION OF DEEMED EARNINGS OR LOSSES ON
ACCOUNTS   4 4.2   ACCOUNTING FOR DISTRIBUTIONS   4 4.3   SEPARATE ACCOUNTS   4
4.4   INTERIM VALUATIONS   4

i

--------------------------------------------------------------------------------

4.5   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS   4 4.6   EXPENSES AND TAXES
  5
ARTICLE 5: ENTITLEMENT TO BENEFITS 5.1   FIXED PAYMENT DATES; TERMINATION OF
EMPLOYMENT   5 5.2   IMMEDIATE DISTRIBUTION ELECTION; TEN PERCENT PENALTY   6
5.3   HARDSHIP DISTRIBUTIONS   6 5.4   RE-EMPLOYMENT OF RECIPIENT   7
ARTICLE 6: DISTRIBUTION OF BENEFITS 6.1   AMOUNT   7 6.2   METHOD OF PAYMENT   7
6.3   DEATH OR DISABILITY BENEFITS   7
ARTICLE 7: BENEFICIARIES; PARTICIPANT DATA 7.1   DESIGNATION OF BENEFICIARIES  
8 7.2   INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY
TO LOCATE PARTICIPANTS OR BENEFICIARIES   8
ARTICLE 8: ADMINISTRATION 8.1   ADMINISTRATIVE AUTHORITY   8 8.2   LITIGATION  
9 8.3   CLAIMS PROCEDURE   9
ARTICLE 9: AMENDMENT 9.1   RIGHT TO AMEND   10 9.2   AMENDMENTS TO ENSURE PROPER
CHARACTERIZATION OF PLAN   10 9.3   STATUS OF PARTICIPANTS   10
ARTICLE 10: TERMINATION 10.1   EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN  
10 10.2   AUTOMATIC TERMINATION OF PLAN   11 10.3   SUSPENSION OF DEFERRALS   11
10.4   ALLOCATION AND DISTRIBUTION   11 10.5   SUCCESSOR TO EMPLOYER   11
ARTICLE 11: THE TRUST 11.1   ESTABLISHMENT OF TRUST   11
ARTICLE 12: MISCELLANEOUS 12.1   LIMITATIONS ON LIABILITY OF EMPLOYER   11 12.2
  CONSTRUCTION   12 12.3   SPENDTHRIFT PROVISION   12

ii

--------------------------------------------------------------------------------

MIPS TECHNOLOGIES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective as of January 1, 2000
RECITALS

    This MIPS Technologies, Inc. Nonqualified Deferred Compensation Plan (the
"Plan") is adopted by MIPS Technologies, Inc. (the "Employer") for certain of
its eligible employees on the U.S. payroll. The purpose of the Plan is to offer
those employees an opportunity to elect to defer the receipt of compensation in
order to provide post-employment and related benefits taxable pursuant to
section 451 of the Internal Revenue Code of 1986, as amended (the "Code"). The
Plan is intended to be a "top-hat" plan (i.e., an unfunded deferred compensation
plan maintained for a select group of management or highly-compensated
employees) under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA").

    Accordingly, the following Plan is adopted.


ARTICLE 1
DEFINITIONS


    1.1  ACCOUNT means the balance credited to a Participant's or Beneficiary's
Plan account, including amounts credited under the Compensation Deferral and the
Employer Contribution Credit Account and deemed income, gains and losses (as
determined by the Employer, in its discretion) credited thereto. A Participant's
or Beneficiary's Account shall be determined as of the date of reference.

    1.2  BENEFICIARY means any person or persons so designated in accordance
with the provisions of Article 7.

    1.3  CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

    1.4  COMPENSATION means the total current cash remuneration, including
regular salary and bonus awards, paid by the Employer to an Eligible Employee
with respect to his or her service for the Employer (as determined by the
Employer, in its discretion).

    1.5  COMPENSATION DEFERRAL ACCOUNT is defined in Section 3.1(b).

    1.6  COMPENSATION DEFERRALS is defined in Section 3.1(a).

    1.7  DESIGNATION DATE means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Dates in any
Plan Year shall be designated by the Employer.

    1.8  DIRECTOR is defined as a person in a position defined as Director level
by the Company's Human Resources guidelines.

    1.9  EFFECTIVE DATE means the effective date of the Plan, which shall be
January 1, 2000.

    1.10  ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion
thereof), a person employed by the Employer on the U.S. payroll as a Director
(or above), who is determined by the Employer to be a member of a select group
of management or highly compensated employees under the Plan. By each December 1
(or before the Effective Date for the Plan's first Plan Year), the Employer
shall notify those individuals, if any, who will be Eligible Employees for the
next Plan Year. If the Employer determines that an individual first becomes an
Eligible Employee during a Plan Year,

1

--------------------------------------------------------------------------------

the Employer shall notify such individual of its determination and of the date
during the Plan Year on which the individual shall first become an Eligible
Employee.

    1.11  EMPLOYER means MIPS Technologies, Inc. and its successors and assigns
unless otherwise herein provided, or any other corporation or business
organization which, with the consent of MIPS Technologies, Inc., or its
successors or assigns, assumes the Employer's obligations hereunder, or any
other corporation or business organization which agrees, with the consent of
MIPS Technologies, Inc., to become a party to the Plan.

    1.12  EMPLOYER CONTRIBUTION CREDIT ACCOUNT is defined in Section 3.2.

    1.8  ENTRY DATE with respect to an individual means 30 days following the
date on which the individual first becomes an Eligible Employee.

    1.9  FORM AND TIMING OF PAYMENT ELECTION FORM means the form or forms on
which a Participant elects the form and timing of the Participant's Plan
benefit.

    1.10  PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.

    1.11  PLAN means this MIPS Technologies, Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.

    1.17  PLAN COMMITTEE or "Committee" refers to the officers and employees of
the Company who act on behalf of the Company in discharging the Company's duties
as the Plan Administrator. Notwithstanding any other provision of the Plan
document, any member of the Committee or any other officer or employee of the
Company who exercises discretion or authority on behalf of the Company shall not
be a fiduciary of the Plan merely by virtue of his or her exercise of such
discretion or authority. The Vice President of Human Resources & Administration
shall identify the Company officers and employees who shall serve as members of
the Committee. Absent a designation to the contrary, the Chief Executive Officer
shall act on behalf of the Company and the Committee. Because this Plan is a
"top hat" arrangement, the Committee shall not be subject to the duties imposed
by the provisions of Part 4 of Title I of ERISA.

    1.18  PLAN YEAR means the twelve (12) month period ending on December 31 of
each year during which the Plan is in effect.

    1.19  SALARY OR BONUS REDUCTION ELECTION FORM means the form or forms on
which a Participant elects to defer Compensation hereunder and on which the
Participant makes certain other designations as required thereon.

    1.20  SURIVOR BENEFIT means the scheduled benefit payable to the
Participant's Beneficiary.

    1.21  TOTAL AND PERMANENT DISABILITY means the inability to perform the
material duties of your regular occupation by reason of any medically
determinable physical or mental impairment that may be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. The permanence and degree of such impairment shall be
supported by medical evidence. Disability will be determined to exist if the
Participant is receiving disability benefits under the Social Security Act or
Railroad Retirement Act.

    1.22  TRUST means the Trust described in Article 11.

    1.23  TRUSTEE means the trustee of the Trust described in Article 11.

    1.24  VALUATION DATE means the last day of each Plan Year and any other date
that the Employer, in its sole discretion, designates as a Valuation Date.

2

--------------------------------------------------------------------------------


ARTICLE 2
ELIGIBILITY AND PARTICIPATION


    2.1  REQUIREMENTS. Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on the first Entry Date
occurring on or after the date on which he or she becomes an Eligible Employee.
No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.

    2.2  RE-EMPLOYMENT. If a Participant whose employment with the Employer is
terminated is subsequently re-employed, he or she shall become a Participant in
accordance with the provisions of Section 2.1.

    2.3  CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Employer, but ceases to be an Eligible Employee, he
or she shall not be eligible to make Compensation Deferrals hereunder.


ARTICLE 3
CONTRIBUTIONS AND CREDITS


    3.1  PARTICIPANT CONTRIBUTIONS AND CREDITS.

    (a) Compensation Deferrals. In accordance with rules established by the
Employer, a Participant may elect to defer Compensation which is due to be
earned and which would otherwise be paid to the Participant, in a lump sum or in
any fixed periodic dollar amounts designated by the Participant. Amounts so
deferred will be considered a Participant's "Compensation Deferrals."
Ordinarily, a Participant shall make such an election with respect to the coming
twelve (12) month Plan Year during the period beginning on December 1 and ending
on December 31 of the prior calendar year, or during such other period as might
be established by the Employer.

        Compensation Deferrals shall be made through regular payroll deductions
or through an election by the Participant to defer the payment of a bonus not
yet payable to him or her at the time of the election. The Participant may
change his or her regular payroll deduction Compensation Deferral amount as of,
and by written notice delivered to the Employer prior to, the beginning of any
calendar quarter, with such change being first effective for Compensation to be
earned in the next calendar quarter. In the case of bonus payment deferrals, the
Participant may defer up to the eligible portion of his or her bonus due to be
paid by the Employer by delivering written notice to the Employer of the bonus
Compensation deferral amount at least 90 days prior to the date the applicable
bonus is first due to be paid.

        Once made, a Compensation Deferral regular payroll deduction election
shall continue in force indefinitely, until changed as provided above. A
Compensation Deferral bonus payment election shall continue in force only for
the Plan Year for which the election is first effective. Compensation Deferrals
shall be deducted by the Employer from the pay of a deferring Participant and
shall be credited to the Compensation Deferral Account of the deferring
Participant.

    (b) The Participant's Compensation Deferral Account. There shall be
established and maintained by the Employer a separate Compensation Deferral
Account in the name of each Participant to which shall be credited or debited:
(a) amounts equal to the Participant's Compensation Deferrals; (b) amounts equal
to any earnings or losses attributable or allocable thereto.

        A Participant shall at all times be 100% vested in amounts credited to
his or her Compensation Deferral Account.

3

--------------------------------------------------------------------------------

    3.2  CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the
Employer to the Trust maintained under Section 11.1 equal to the amount(s)
required to be credited to the Participant's Account under Sections 3.1. The
Employer shall make a good faith effort to contribute these amounts to the Trust
as soon as practicable.


ARTICLE 4
ALLOCATION OF FUNDS


    4.1  ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to
Section 4.5, each Participant shall have the right to direct the Employer as to
how amounts in his or her Plan Account shall be deemed to be invested. Subject
to such limitations as may from time to time be required by law, imposed by the
Employer or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the Plan
Committee, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Employer as to how amounts in his
or her Account shall be deemed to be invested. The Employer shall direct the
Trustee to invest the account maintained in the Trust on behalf of the
Participant pursuant to the deemed investment directions the Employer properly
has received from the Participant.

        The value of the Participant's Account shall be equal to the value of
the Account maintained under the Trust on behalf of the Participant. As of each
Valuation Date of the Trust, the Participant's Account will be credited or
debited to reflect the Participant's deemed investments of the Trust. The
Participant's Plan Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest, as applicable,
of the designated deemed investments, as follows. As of each Valuation Date, an
amount equal to the net increase or decrease in realizable net asset value or
credited interest, as applicable (as determined by the Trustee), of each deemed
investment option within the Account since the preceding Valuation Date shall be
allocated among all Participants' Accounts deemed to be invested in that
investment option in accordance with the ratio which the portion of the Account
of each Participant which is deemed to be invested within that investment
option, determined as provided herein, bears to the aggregate of all amounts
deemed to be invested within that investment option.

    4.2  ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant's Account.
Such amounts shall be charged on a pro rata basis against the investments of the
Trust in which the Participant's Account is deemed to be invested.

    4.3  SEPARATE ACCOUNTS. A separate bookkeeping account under the Plan shall
be established and maintained by the Employer to reflect the Account for each
Participant with bookkeeping sub-accounts to show separately the Participant's
Compensation Deferral Account. Each sub-account will separately account for the
credits and debits described in Article 3.

    4.4  INTERIM VALUATIONS. If it is determined by the Employer that the value
of a Participant's Account as of any date on which distributions are to be made
differs materially from the value of the Participant's Account on the prior
Valuation Date upon which the distribution is to be based, the Employer, in its
discretion, shall have the right to designate any date in the interim as a
Valuation Date for the purpose of revaluing the Participant's Account so that
the Account will, prior to the distribution, reflect its share of such material
difference in value.

    4.5  DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Plan Committee,
prior to and effective for each Designation Date, each Participant may
communicate to the Employer a direction (in accordance with (a), below) as to
how his or her

4

--------------------------------------------------------------------------------

Plan Accounts should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer hereunder. Such direction
shall designate the percentage (in any whole percent multiples or whole dollar
amounts eligible) of each portion of the Participant's Plan Accounts which is
requested to be deemed to be invested in such categories of deemed investments,
and shall be subject to the following rules:

    (a) Any initial or subsequent deemed investment direction shall be in
writing, on a form supplied by and filed with the Employer, and/or, as required
or permitted by the Employer. A designation shall be effective as of the
Designation Date next following the date the direction is received and accepted
by the Employer on which it would be reasonably practicable for the Employer to
effect the designation.

    (b) All amounts credited to the Participant's Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant's Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant's most recent investment direction form provided by and filed
with the Employer.

    (c) If the Employer receives an initial or revised deemed investment
direction which it deems to be incomplete, unclear or improper, the
Participant's investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the next Designation Date, unless the Employer provides for, and permits the
application of, corrective action prior thereto.

    (d) If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant's Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in a money market,
fixed income or similar fund made available under the Plan as determined by the
Employer in its discretion.

    (e) Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to hold the Employer and its agents and representatives
harmless, for any losses or damages of any kind relating to the investment of
the Participant's Account hereunder, other than such losses or damages that
result directly from gross negligence or intentional malfeasance on the part of
the Employer or its agents or representatives.

    (f)  Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

    4.6  EXPENSES AND TAXES. Expenses, including Trustee fees, associated with
the administration or operation of the Plan shall be paid by the Employer from
its general assets. Any taxes allocable to an Account (or portion thereof)
maintained under the Plan which are payable prior to the distribution of the
Account (or portion thereof), as determined by the Employer, shall be paid by
the Employer.


ARTICLE 5
ENTITLEMENT TO BENEFITS


    5.1  FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT. On his or her Form and
Timing of Payment Election Form, a Participant may select a fixed payment date
for the payment or commencement of payment of his or her Account (or the
Participant may select fixed payment dates

5

--------------------------------------------------------------------------------

for the payment or commencement of payment of portions of his or her Account),
which will be valued and payable according to the provisions of Article 6. Such
payment dates may be extended to later dates so long as elections to so extend
the dates are made by the Participant at least six (6) months prior to the date
on which the distribution is to be made or commence. Such payment dates may not
be accelerated, except as provided in Section 5.2.

        A Participant who selects payment or commencement of payment of his or
her Account (or portions thereof) on a fixed date or dates shall receive payment
of his or her Account at the earlier of such fixed payment date or dates (as
extended, if applicable) or his or her termination of employment with the
Employer.

        The date must be a date after at least 2 full calendar years following
the calendar year in which the Form and Timing of Payment Election is executed.

        If a Participant does not make an election as provided above for any
particular amounts hereunder, and the Participant terminates employment with the
Employer for any reason, the Participant's Account at the date of such
termination shall be valued and payable at or commencing at such termination
according to the provisions of Article 6.

    5.2  IMMEDIATE DISTRIBUTION ELECTION; TEN PERCENT PENALTY. In addition to a
Participant's option to have payment or commencement of payment of his or her
account occur on the fixed payment date described in Section 5.1 or on the
Participant's termination of employment as described in Section 5.1, a
Participant may elect to have his or her Account (or a portion thereof) paid or
commence to be paid as soon as possible upon his or her election. For purposes
of this Section, the value of the Participant's Account shall be determined as
of the date of the distribution. Any amount paid pursuant to this Section shall
be subject to a ten percent (10%) penalty, with the amount of the penalty being
returned to the Employer. In the event of an immediate distribution elected
under this Section, the ten percent (10%) penalty on the entire portion of the
account to be distributed under this Section shall be returned to the Employer
on or about the date of the distribution.

        Any Participant wishing to elect an immediate distribution pursuant to
this Section must complete an Immediate Distribution Election Form and receive
approval from the Company. The distribution shall occur or commence as soon as
is administratively feasible following the Employer's receipt of the Immediate
Distribution Election Form.

    5.3  HARDSHIP DISTRIBUTIONS. In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the Plan
Committee for the distribution of all or any part of his or her Account. The
Plan Committee shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution. Upon a finding of financial hardship, the Plan
Committee shall make the appropriate distribution to the Participant from
amounts held by the Plan Committee in respect of the Participant's Account. In
no event shall the aggregate amount of the distribution exceed either the full
value of the Participant's Account or the amount determined by the Plan
Committee to be necessary to alleviate the Participant's financial hardship
(which financial hardship may be considered to include any taxes due because of
the distribution occurring because of this Section), and which is not reasonably
available from other resources of the Participant. For purposes of this Section,
the value of the Participant's Account shall be determined as of the date of the
distribution. "Financial hardship" means (a) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Code section 152(a)) of the
Participant, (b) loss of the Participant's property due to casualty, or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, each as determined to
exist by the Plan Committee. A distribution may be made under this Section only
with the consent of the Plan Committee.

6

--------------------------------------------------------------------------------

    5.4  RE-EMPLOYMENT OF RECIPIENT. If a Participant receiving installment
distributions pursuant to Section 6.2 is re-employed by the Employer, the
remaining distributions due to the Participant shall be suspended until such
time as the Participant (or his or her Beneficiary) once again becomes eligible
for benefits under Section 5.1 or 5.2, at which time such distribution shall
commence, subject to the limitations and conditions contained in this Plan.


ARTICLE 6
DISTRIBUTION OF BENEFITS


    6.1  AMOUNT. A Participant (or his or her Beneficiary) shall become entitled
to receive, on or about earlier of the Participant's termination of employment
with the Employer or the date or dates selected by the Participant on his or her
Form and Timing of Payment Election Form (or, if no such selection is made, on
or about the date of the Participant's termination of employment with the
Employer), a distribution in an aggregate amount equal to the Participant's
Account. A Participant may alternatively elect to receive an immediate
distribution, subject to a ten percent (10%) penalty, of all or a portion of his
or her Account pursuant to Section 5.2. Any payment due hereunder from the Trust
which is not paid by the Trust for any reason will be paid by the Employer from
its general assets.

    6.2  METHOD OF PAYMENT.

    (a) Payments. Payments under the Plan shall be made as elected by the
Participant and as permitted by the Employer in its sole and absolute discretion
and subject to applicable restrictions on transfer as may be applicable legally
or contractually.

    (b) Timing and Manner of Payment. In the case of distributions to a
Participant or his or her Beneficiary by virtue of an entitlement pursuant to
Sections 5.1 or 5.2, an aggregate amount equal to the Participant's Account will
be paid by the Trust or the Employer, as soon as is administratively feasible,
in a lump sum or in up to ten (10) substantially equal annual installments
(adjusted for gains and losses), as selected by the Participant as provided in
Article 5. If a Participant fails to designate properly the manner of payment of
the Participant's benefit under the Plan, such payment will be in a lump sum.

        If the whole or any part of a payment hereunder is to be in
installments, the total to be so paid shall continue to be deemed to be invested
pursuant to Sections 4.1 and 4.5 under such procedures as the Employer may
establish, in which case any deemed income, gain, loss or expense or tax
allocable thereto (as determined by the Trustee, in its discretion) shall be
reflected in the installment payments, in such equitable manner as the Trustee
shall determine.

    6.3  DEATH OR DISABILITY BENEFITS.

    (a) Disability Benefits. If a Participant experiences a Total and Permanent
Disability before terminating his or her employment with the Employer, the
entire value of the Participant's Account shall be paid, at the time(s) selected
by the Participant under Section 5.1 and in the manner provided in Section 6.2,
to the person or persons designated in accordance with Section 7.1.

    (b) Death Benefits. If a Participant dies before terminating his or her
employment with the Employer, and before the commencement of payments to the
Participant hereunder, the Beneficiary shall receive the Survivor Benefit.

    Upon the death of a Participant after payments hereunder have begun but
before he or she has received all payments to which he or she is entitled under
the Plan, the remaining benefit payments shall be paid to the person or persons
designated in accordance with Section 7.1, in the manner in which such benefits
were payable to the Participant.

7

--------------------------------------------------------------------------------


ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA


    7.1  DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant's death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant's lifetime.

        In the absence of a valid Beneficiary designation, or if, at the time
any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Employer shall pay any such benefit
payment to the Participant's spouse, if then living, but otherwise to the
Participant's then living descendants, if any, per stirpes, but, if none, to the
Participant's estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant's personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Employer,
in its sole discretion, may distribute such payment to the Participant's estate
without liability for any tax or other consequences which might flow therefrom,
or may take such other action as the Employer deems to be appropriate.

    7.2  INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Employer's records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Employer shall not
be obliged to search for any Participant or Beneficiary beyond the sending of a
registered letter to such last known address. If the Employer notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Employer within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Employer, the Employer may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Employer determines. If the location of none of the
foregoing persons can be determined, the Employer shall have the right to direct
that the amount payable shall be deemed to be a forfeiture, except that the
dollar amount of the forfeiture, unadjusted for deemed gains or losses in the
interim, shall be paid by the Employer if a claim for the benefit subsequently
is made by the Participant or the Beneficiary to whom it was payable. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Employer shall not be liable to any person
for any payment made in accordance with such law.


ARTICLE 8
ADMINISTRATION


    8.1  ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided
herein, the Plan Committee shall have the sole responsibility for and the sole
control of the operation and administration of the Plan, and shall have the
power and authority to take all action and to make all decisions and
interpretations which may be necessary or appropriate in order to administer and
operate the Plan, including, without limiting the generality of the foregoing,
the power, duty and responsibility to:

    (a) Resolve and determine all disputes or questions arising under the Plan,
and to remedy any ambiguities, inconsistencies or omissions in the Plan.

8

--------------------------------------------------------------------------------

    (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

    (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

    (d) Make determinations with respect to the eligibility of any Eligible
Employee as a Participant and make determinations concerning the crediting of
Plan Accounts.

    (e) Appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Employer. Further, the Employer may
authorize one or more persons to execute any certificate or document on behalf
of the Employer, in which event any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Employer until such notified person shall have been notified of the revocation
of such authority.

    8.2  LITIGATION. Except as may be otherwise required by law, in any action
or judicial proceeding affecting the Plan, no Participant or Beneficiary shall
be entitled to any notice or service of process, and any final judgment entered
in such action shall be binding on all persons interested in, or claiming under,
the Plan.

    8.3  CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a
"Claimant") shall present the claim, in writing, to the Plan Committee, and the
Plan Committee shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

    (a) The specific reason or reasons for the denial, with specific references
to the Plan provisions on which the denial is based;

    (b) A description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or information is necessary; and

    (c) An explanation of the Plan's claims review procedure.

        The written notice denying or granting the Claimant's claim shall be
provided to the Claimant within ninety (90) days after the Plan Committee's
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. If such an extension is required, written notice of
the extension shall be furnished by the Plan Committee to the Claimant within
the initial ninety (90) day period and in no event shall such an extension
exceed a period of ninety (90) days from the end of the initial ninety (90) day
period. Any extension notice shall indicate the special circumstances requiring
the extension and the date on which the Employer expects to render a decision on
the claim. Any claim not granted or denied within the period noted above shall
be deemed to have been denied.

        Any Claimant whose claim is denied, or deemed to have been denied under
the preceding sentence (or such Claimant's authorized representative), may,
within sixty (60) days after the Claimant's receipt of notice of the denial, or
after the date of the deemed denial, request a review of the denial by notice
given, in writing, to the Plan Committee. Upon such a request for review, the
claim shall be

9

--------------------------------------------------------------------------------

reviewed by the Plan Committee (or its designated representative) which may, but
shall not be required to, grant the Claimant a hearing. In connection with the
review, the Claimant may have representation, may examine pertinent documents,
and may submit issues and comments in writing.

        The decision on review normally shall be made within sixty (60) days of
the Plan /committee's receipt of the request for review. If an extension of time
is required due to special circumstances, the Claimant shall be notified, in
writing, by the Plan Committee, and the time limit for the decision on review
shall be extended to one hundred twenty (120) days. The decision on review shall
be in writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not communicated to the Claimant within the sixty
(60) day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all concerned parties.


ARTICLE 9
AMENDMENT


    9.1  RIGHT TO AMEND. The Employer, by action of the Plan Committee, shall
have the right to amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a right accrued hereunder prior to the date of
the amendment.

    9.2  AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding
the provisions of Section 9.1, the Plan may be amended by the Employer, by
action of the Plan Committee, at any time, retroactively if required, if found
necessary, in the opinion of the Plan Committee, in order to ensure that the
Plan is characterized as "top-hat" plan of deferred compensation maintained for
a select group of management or highly compensated employees as described under
ERISA sections 201(2), 301(a)(3), and 401(a)(1), and to conform the Plan to the
provisions and requirements of any applicable law (including ERISA and the
Code). No such amendment shall be considered prejudicial to any interest of a
Participant or a Beneficiary hereunder.

    9.3  STATUS OF PARTICIPANTS

    a.  Employees, Participants and Inactive Participants under this Plan shall
have the status of general unsecured creditors of the Company;

    b.  This Plan constitutes a mere promise by the Company to make benefit
payments in the future;

    c.  Any trust to which this Plan refers (i.e. any trust created by the
Company and any assets held by the trust to assist the Company in meeting its
obligations under the Plan) shall be based on the terms of the model trust
described in Revenue Procedure 92-64; and

    d.  It is the intention of the parties that the arrangements under this Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.


ARTICLE 10
TERMINATION


    10.1  EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves
the right to terminate the Plan and/or its obligation to make further credits to
Plan Accounts, by action of

10

--------------------------------------------------------------------------------

the Plan Committee. The Employer also reserves the right to suspend the
operation of the Plan for a fixed or indeterminate period of time, by action of
the Plan Committee.

    10.2  AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate
upon the dissolution of the Employer, or upon its merger into or consolidation
with any other corporation or business organization if there is a failure by the
surviving corporation or business organization to adopt specifically and agree
to continue the Plan.

    10.3  SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Compensation
Deferrals, during the period of the suspension, in which event payments
hereunder will continue to be made during the period of the suspension in
accordance with Articles 5 and 6.

    10.4  ALLOCATION AND DISTRIBUTION. This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating and, if applicable, paying Plan benefits, paid to them as soon as is
practicable after such termination.

    10.5  SUCCESSOR TO EMPLOYER. Any corporation or other business organization
which is a successor to the Employer by reason of a consolidation, merger or
purchase of substantially all of the assets of the Employer shall have the right
to become a party to the Plan by adopting the same by resolution of the entity's
board of directors or other appropriate governing body. If, within ninety
(90) days from the effective date of such consolidation, merger or sale of
assets, such new entity does not become a party hereto, as above provided, the
Plan automatically shall be terminated, and the provisions of Section 10.4 shall
become operative.


ARTICLE 11
THE TRUST


    11.1  ESTABLISHMENT OF TRUST. The Employer shall establish the Trust with
the Trustee pursuant to such terms and conditions as are set forth in the Trust
agreement to be entered into between the Employer and the Trustee. Any such
Trust shall be intended to be treated as a "grantor trust" under the Code and
the establishment of the Trust or the utilization of any existing Trust for Plan
benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.


ARTICLE 12
MISCELLANEOUS


    12.1  LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee any Participant's
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or stockholder
of the Employer, be liable to any person on account of any claim arising by
reason of the provisions of the Plan or of any instrument or instruments
implementing its provisions, or for the

11

--------------------------------------------------------------------------------

failure of any Participant, Beneficiary or other person to be entitled to any
particular tax consequences with respect to the Plan, or any credit or
distribution hereunder.

    12.2  CONSTRUCTION. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein.
For all purposes of the Plan, where the context admits, the singular shall
include the plural, and the plural shall include the singular. Headings of
Articles and Sections herein are inserted only for convenience of reference and
are not to be considered in the construction of the Plan. The laws of the State
of California shall govern, control and determine all questions of law arising
with respect to the Plan and the interpretation and validity of its respective
provisions, except where those laws are preempted by the laws of the United
States. Participation under the Plan will not give any Participant the right to
be retained in the service of the Employer nor any right or claim to any benefit
under the Plan unless such right or claim has specifically accrued hereunder.

        The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

    12.3  SPENDTHRIFT PROVISION. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.

        In the event that any Participant's or Beneficiary's benefits hereunder
are garnished or attached by order of any court, the Employer or Trustee may
bring an action or a declaratory judgment in a court of competent jurisdiction
to determine the proper recipient of the benefits to be paid under the Plan.
During the pendency of said action, any benefits that become payable shall be
held as credits to the Participant's or Beneficiary's Account or, if the
Employer or Trustee prefers, paid into the court as they become payable, to be
distributed by the court to the recipient as the court deems proper at the close
of said action.

     IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its
seal to be affixed hereto, effective as of the 1st day of January, 2000.

ATTEST/WITNESS:

  MIPS TECHNOLOGIES, INC.


 
 
 

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

(SEAL)
Print:

--------------------------------------------------------------------------------


 
Print Name:

--------------------------------------------------------------------------------


 
 
Date:

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



QuickLinks


MIPS TECHNOLOGIES, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
ARTICLE 1 DEFINITIONS
ARTICLE 2 ELIGIBILITY AND PARTICIPATION
ARTICLE 3 CONTRIBUTIONS AND CREDITS
ARTICLE 4 ALLOCATION OF FUNDS
ARTICLE 5 ENTITLEMENT TO BENEFITS
ARTICLE 6 DISTRIBUTION OF BENEFITS
ARTICLE 7 BENEFICIARIES; PARTICIPANT DATA
ARTICLE 8 ADMINISTRATION
ARTICLE 9 AMENDMENT
ARTICLE 10 TERMINATION
ARTICLE 11 THE TRUST
ARTICLE 12 MISCELLANEOUS
